Citation Nr: 1548875	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  09-32 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for migraine headaches prior to March 24, 2010.

2.  Entitlement to an increased rating in excess of 30 percent for migraine headaches from March 24, 2010 to June 5, 2012.

3.  Entitlement to an increased rating in excess of 50 percent for migraine headaches since June 6, 2012.  

4.  Entitlement to increased rating in excess of 30 percent for residuals of a dislocation of C-1 and C-2 and fusion.  

5.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO.

In March 2010, the Veteran testified at a Board hearing before the undersigned.  A transcript of the proceeding is of record.  

The issues were remanded in June 2010 and May 2012 for further development.

The Board notes that in a January 2013 rating decision, the RO granted a 50 percent disability rating effective June 6, 2012, creating a staged rating as indicated on the title page.  This increase during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased evaluation for migraine headaches remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims.

In regards to the Veteran's claims, he provided a statement that was received by the VA in December 2012.  In the statement, the Veteran asserts that his migraine headaches are increasing in frequency and intensity and are more severe and debilitating.  He also notes that he was examined in November 2012 by a VA examiner.  He stated that the examiner reported that the tightness and stress from his neck and shoulders from his service-connected neck injury is causing increased pressure and muscle spasm radiating from his back, shoulders, and neck to his head causing more and almost constant migraine headaches.    

The Veteran last underwent a VA examination for his migraine headaches and neck in June 2012.  Because the evidence shows that there may have been a change in the Veteran's disabilities since the last VA examinations, the Board finds that new examinations are needed to fully and fairly evaluate the Veteran's claims for increase.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

The RO also should obtain copies of any outstanding records of treatment rendered to the Veteran for his service-connected migraine headaches and residuals of a dislocation of C-1 and C-2 and fusion since December 2012.

The determinations of the claims cited above could all have a significant impact on the separate claim of entitlement to TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (claims are "inextricably intertwined" when they are so closely tied together that a final Board decision on one claim cannot be rendered until the other claim has been considered.  Therefore, a determination on the TDIU claim must be deferred.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the VAMC all outstanding, pertinent records, of evaluation and/or treatment of the Veteran's disabilities since December 2012.  All records and/or responses received should be associated with the claims file. 

The Veteran also should be notified that he may submit medical evidence or treatment records to support his claims.

2.  After all records and/or responses have been received, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his migraine headaches.  The entire claims folder must be made available to the examiner for review.  

The examiner should provide an accurate and fully descriptive assessment of the Veteran's migraine headache disability, including frequency and severity of headaches (i.e., if such headaches are productive of prostrating attacks and frequency of such attacks) and the impact of the headaches on the Veteran's economic adaptability.  

The examiner must provide a complete rationale for all the findings and opinions.  

3.  The Veteran should also be afforded a VA examination to ascertain the current severity and manifestations of his residuals of dislocation of C-1 and C-2 fusion.  The entire claims folder must be made available to the examiner for review.

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the range of motion of the Veteran's cervical spine, in degrees, noting by comparison the normal range of motion of the cervical spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected residuals of dislocation of C-1 and C-2 fusion, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be stated as to whether any pain found in the cervical spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

It must also be noted whether the Veteran has intervertebral disc syndrome; if so, the examiner should state whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71, and the frequency and total duration of such episodes over the course of the past 12 months.

The examiner must provide a complete rationale for all the findings and opinions.  

4.  After completion of the above development, the Veteran's claims, including his claim for TDIU, must be readjudicated.  If any benefit sought on appeal is not granted in full the RO must issue a supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

